Citation Nr: 1612645	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1961 to August 1961 and November 1963 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the denial of service connection for tinnitus and bilateral hearing loss.  Service connection was originally denied in an April 2008 rating decision by the Atlanta RO.  Jurisdiction lies with the RO in Atlanta, Georgia, where the Veteran resides.

In August 2014, the Board granted service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral hearing loss for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for bilateral hearing loss; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

      Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

      Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss

The Veteran underwent a VA audiological examination in March 2008.  The examiner noted that despite repeated attempts and reinstruction, the test results were not reliable and not suitable for rating purposes in his opinion.  The examiner stated that the Veteran did not appear to be putting forth a good faith effort to cooperate with him.  

The Veteran explained in his October 2009 VA Form 9 that he was not being deliberately uncooperative, and that he was responding to everything requested and if he did not hear a tone, he did not hear it due to hearing loss.

Per the August 2014 Board remand instructions, the Veteran underwent a VA examination in May 2015.  Audiometric testing in May 2015 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
70
100
LEFT
10
20
25
55
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  He noted that the Veteran had noticed his bilateral hearing loss for about 5 years.  He had served in Vietnam in an artillery unit in combat.  However the Veteran's audiograms throughout service, including the separation examination in July 1970, showed normal bilateral hearing.  The examiner noted that a September 2005 Institute of Medicine Report on noise exposure in the military found that based on current knowledge, noise induced hearing loss occurred immediately and there was no scientific support for delayed onset of noise induced hearing loss.  As a result, the examiner concluded that the Veteran's bilateral hearing loss was less likely than not a result of military noise exposure.

As shown above, the record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  The first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss.  However, the evidence is in equipoise on the question of whether the Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The Veteran's DD Form 214 indicates that his Military Occupational Specialty (MOS) was that of a cook, which is not an MOS typically associated with noise exposure.  However, the Veteran has reported being exposed to loud noise while assigned to the First Infantry Division and Seventh Artillery Division, and there is no clear indication that the account is not credible.  The Veteran's military personnel records confirm that he served with both divisions.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances and conditions of his service and is therefore, credible.  

Moreover, the Veteran's conceded in-service noise exposure was sufficient to result in a grant of service connection for tinnitus in the Board's August 2014 decision.  

The Board acknowledges that the May 2015 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not a result of military noise exposure.  The Board notes, however, the negative nexus opinion that was provided appears to be based solely on the absence of documented hearing loss disability in the Veteran's service treatment records.  The Board finds that this examination is inadequate.  The absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, in its August 2014 decision which granted service connection for tinnitus, the Board noted that while a March 2008 VA examiner opined that tinnitus did not have its origins in service, the Board found that this negative opinion lacked probative value because the examiner's opinion was based solely on the lack of documentation of hearing loss and tinnitus in the service treatment records.  The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and granted compensation for tinnitus adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current bilateral ear hearing loss disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a bilateral hearing loss disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


